The Court.
This case, so far as the point involved in the appeal is concerned, is similar to the case of People v. Tallmage, No. 138, ante, p. 427, this day decided. In the present case the appellant was charged with the larceny of certain hogs belonging to one Allen, and; as in case Ho. 138, one Lynde was the principal witness against the appellant, and an accomplice. The point for reversal is, that the court below should have granted a new trial upon the ground of newly discovered evidence, upon the affidavit of said Lynde that he had *433committed perjury at the trial, and, in this regard, the-, case is substantially the same as that in said case No. 238.
Therefore, upon the authority of said case No. 138, the judgment and order denying a new trial are affirmed.
Hearing in Bank denied.